     Case 1:17-cv-02726-JFK-OTW Document 211-1 Filed 04/14/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BSG RESOURCES (GUINEA) LIMITED, BSG
 RESOURCES (GUINEA) SᾺRL, and BSG
 RESOURCES LIMITED,

                  Plaintiffs,

        v.                                                No. 1:17-cv-02726 (JFK) (OTW)

 GEORGE SOROS, OPEN SOCIETY
 FOUNDATIONS, OPEN SOCIETY
 INSTITUTE, FOUNDATION TO PROMOTE
 OPEN SOCIETY, OPEN SOCIETY
 FOUNDATION, INC., ALLIANCE FOR OPEN
 SOCIETY INTERNATIONAL, INC., OPEN
 SOCIETY POLICY CENTER, and OPEN
 SOCIETY FUND,

                  Defendants.


    APPLICATION FOR THE ISSUANCE OF A LETTER OF REQUEST (LETTER
      ROGATORY) PURSUANT TO THE HAGUE EVIDENCE CONVENTION

               Defendants George Soros, Open Society Foundations, Open Society Institute,

Foundation to Promote Open Society, Open Society Foundation, Inc., Alliance for Open Society

International, Inc., Open Society Policy Center, and Open Society Fund (collectively,

“Defendants”), respectfully apply pursuant to the provisions of the Hague Convention of 18 March

1970 on the Taking of Evidence Abroad in Civil or Commercial Matters, 23 U.S.T. 2555, 847

U.N.T.S. 231, 28 U.S.C. § 1781 (the “Hague Evidence Convention”) for the issuance of an Order

by the Clerk of this Court (attached as Exhibit A) for a letter of request (the “Letter Rogatory”) in

the form attached as Exhibit B, directed to the Ministère de la Justice, acting as the Competent

Judicial Authority of the Republic of France requesting that these competent judicial authorities

cause the Letter Rogatory to be served upon the designated recipient to produce documents within

his possession, custody or control, and provide requested oral testimony.
     Case 1:17-cv-02726-JFK-OTW Document 211-1 Filed 04/14/21 Page 2 of 8




               In support of this application, Defendants respectfully represent as follows:

                                         BACKGROUND

               1.         On June 30, 2017, Plaintiffs filed an amended complaint in this Court

(the “Amended Complaint”) against the Defendants. (ECF No. 22.) The Amended Complaint

alleges, among other things, that Defendants caused the termination of Plaintiffs’ iron ore mining

rights in the Republic of Guinea (“Guinea”) on the basis of allegedly false allegations that Plaintiffs

engaged in bribery and corruption to procure those rights. (See, e.g., id. ¶¶ 84, 181-84.) Plaintiffs

have asserted claims against all of the Defendants for tortious interference with contract,

conspiracy to commit tortious interference with contract, and commercial defamation, as well as

claims for fraud, conspiracy to commit fraud, and prima facie tort against Mr. Soros. (Id.)

               2.         On July 28, 2017, Defendants filed a motion to dismiss the Amended

Complaint or, in the alternative, to stay the action in favor of a pending arbitration between Guinea

and Plaintiffs before the International Centre for the Settlement of Investment Disputes (the

“ICSID Arbitration”). (ECF No. 56.)

               3.         On November 1, 2017, Defendants filed an application for the issuance

of a Letter of Request for the Production of Documents in the Republic of France Pursuant to the

Hague Evidence Convention, seeking the production of documents from Frédéric Cilins (the “2017

Letter of Request”). (ECF No. 122-1.) Defendants did not seek oral testimony from Mr. Cilins

because depositions were stayed pursuant to the Court’s July 7, 2017 order. (ECF No. 30.)

Defendants’ application for the 2017 Letter of Request was granted on November 7, 2017. (ECF

No. 125.)

               4.         On November 29, 2017, the Court granted Defendants’ alternate request

for a stay pending the outcome of the ICSID Arbitration. See BSG Res. (Guinea) Ltd. v. Soros,

No. 17 Civ. 2726 (JFK), 2017 WL 5897450, at *5 (S.D.N.Y. Nov. 29, 2017). At the time of the


                                                 -2-
     Case 1:17-cv-02726-JFK-OTW Document 211-1 Filed 04/14/21 Page 3 of 8




order, Defendants had not yet transmitted the 2017 Letter of Request to France and, in light of the

stay, did not do so.

               5.        On August 28, 2020, Defendants filed a renewed motion to dismiss the

Amended Complaint arguing, among other things, that Plaintiffs are collaterally estopped from

pursuing their claims by the April 4, 2019 award of the London Court of International Arbitration

(“LCIA”), which found Plaintiff BSG Resources Limited (“BSGRL”) engaged in bribery and

corruption in connection with procuring mining rights in Guinea. (ECF No. 171.) The LCIA

tribunal unanimously found that BSGRL had induced its business partner, Vale S.A., to enter into

joint venture agreements through false statements, representations, and warranties including the

representation that BSGRL procured Plaintiffs’ mining rights legitimately. Specifically, among

other findings, the tribunal found that BSGRL obtained mining rights in connection with bribing

Mamadie Touré (who is alleged to have been the fourth wife of the former President Lansana

Conté) both directly and through intermediaries, including Pentler Holdings Limited (“Pentler”).

(See LCIA Award ¶¶ 642, 676.10, ECF No. 172.) Plaintiffs maintain that the entire LCIA finding

was mistaken and dispute any and all of Defendants’ allegations concerning bribery and

corruption.      On October 26, 2020, Plaintiffs opposed the motion, including Defendants’

characterization of the LCIA’s findings and the application of collateral estoppel. (ECF. No. 181.)

Oral argument on the motion was held on November 24, 2020.

               6.        On January 22, 2021, Israeli businessman Beny Steinmetz (who

Defendants claim, and Plaintiffs dispute, was the beneficial owner and namesake of Plaintiffs),

Frédéric Cilins, and Sandra Merloni-Horemans (two alleged agents of Plaintiffs) were convicted

by a criminal court in Switzerland on charges of bribery of foreign public officials and forgery of

documents. (ECF No. 192.) The convictions stemmed from alleged bribes paid to Mamadie Touré




                                               -3-
    Case 1:17-cv-02726-JFK-OTW Document 211-1 Filed 04/14/21 Page 4 of 8




contemporaneously with Plaintiffs’ bid to obtain mining rights in the Simandou region of Guinea.

Defendants believe that the conviction of Mr. Steinmetz, Mr. Cilins, and Ms. Merloni-Horemans

further supports Defendants’ motion to dismiss based on collateral estoppel. Plaintiffs dispute the

finding of the Swiss Court as well as any relevance to Defendants’ motion.

               7.        On January 25, 2021, the Court issued an order lifting the stay to allow

the parties to conduct limited discovery into three issues: (1) whether Plaintiffs bribed Mamadie

Touré; (2) whether that bribery was connected to Plaintiffs’ acquisition of mining rights included

in the Convention; and (3) whether the Guinean government was permitted to, and did, terminate

Plaintiffs’ mining rights because of Plaintiffs’ bribery of Mamadie Touré. (ECF No. 193.)

               8.        Defendants here seek discovery from a particular third party: Frédéric

Cilins. Mr. Cilins has been described in certain press articles as a representative or intermediary

for BSGR in Guinea. See James Wilson and Cynthia O’Murchu, Swiss Police Seize BSGR

Documents from Onyx, Financial Times, Aug. 31, 2013 (attached as Exhibit C); Patrick Radden

Keefe, Buried Secrets, The New Yorker, July 8, 2013 (attached as Exhibit D). Mr. Cilins served

as a director of Pentler Holdings (“Pentler”), a company incorporated in the British Virgin Islands

by Onyx Financial Advisors Limited (“Onyx”), which was a company BSGRL claims to have

engaged to provide financial and administration services. See Plaintiffs’ Responses and Objections

to Defendants’ First Request for the Production of Documents, General Objection No. 6, Aug. 23,

2017 (attached as Exhibit E). During at least some portion of the relevant period, Pentler was a

BSGR shareholder with a stake in Plaintiffs’ operations in Guinea.

               9.        Defendants’ position, which Plaintiffs contest, is that Mr. Cilins, through

Pentler, has been linked to Plaintiffs’ alleged acts of corruption and bribery in Guinea. Among

other facts, an investigation conducted by the Guinean Technical Committee, a subcommittee of




                                               -4-
     Case 1:17-cv-02726-JFK-OTW Document 211-1 Filed 04/14/21 Page 5 of 8




the National Mining Commission, revealed alleged agreements and letters of commitment between

Pentler and Mamadie Touré (or Matinda & Co. Ltd.), executed between 2006 and 2010. (See ECF

No. 118-6 to 118-13 (Technical Committee for the Review of Mining Titles and Agreements,

Recommendation Concerning the Titles and Mining Agreement Held by the Company VBG, Mar.

21, 2014 at Ex. 10).)

               10.        Defendants contend that these documents suggest that, through

Mr. Cilins and Pentler, Plaintiffs did in fact bribe Mamadie Touré to procure their mining rights

in Guinea. Indeed, Mr. Cilins has been convicted by two courts in connection with Plaintiffs’

alleged acts of bribery. First, in 2014, Mr. Cilins pled guilty, in the Southern District of New York,

to obstructing a criminal investigation by attempting to destroy contracts, signed by Plaintiffs and

Pentler, purportedly memorializing bribes to Mamadie Touré. See Mem. & Order at 1, United

States v. Cilins, No. 1:13-cr-00315 (S.D.N.Y. Jan. 15, 2014) (Pauley, J.) ECF No. 50 (“Cilins

attempted to bribe [Mamadie] Touré to destroy documents purportedly granting Simandou mining

concessions to Beny Steinmetz Group Resources (‘BSGR’).”) (attached as Exhibit G); Judgment,

United States v. Cilins, No. 1:13-cr-00315 (S.D.N.Y. Jul. 29, 2014) ECF No. 71. Second, on

January 22, 2021, it has been reported that a Swiss criminal court convicted Mr. Cilins of bribing

Mamadie Touré in connection with Plaintiffs’ mining rights in Guinea. (ECF No. 192.). Plaintiffs

dispute any and all allegations relating to bribery and corruption and dispute the validity of the

alleged documents referenced herein.

               11.        Given the foregoing allegations, Defendants believe that Mr. Cilins is

intricately connected to the three issues identified in Judge Keenan’s January 25, 2021 order, and

that Mr. Cilins possesses information relevant to those issues.          Defendants’ need for this

information is particularly compelling here. Plaintiffs have represented that they do not control




                                                 -5-
     Case 1:17-cv-02726-JFK-OTW Document 211-1 Filed 04/14/21 Page 6 of 8




and have no authority to produce documents or testimony from Pentler or any of its principals,

including Mr. Cilins, nor to accept service of a subpoena to Mr. Cilins. See Plaintiffs’ Responses

and Objections to Defendants’ First Request for the Production of Documents, General Objection

No. 6, Aug. 23, 2017 (attached as Exhibit E); Letter from L. Solomon to E. Bower, Aug. 21, 2017

(attached as Exhibit H). Plaintiffs also contend that they have no documents or communications

concerning payments, gifts, or bribes to obtain their mining rights in Guinea. See, e.g., Plaintiffs’

Responses and Objections to Defendants’ First Request for the Production of Documents,

Responses to Request No. 18-19, 22, Aug. 23, 2017 (attached as Exhibit E). As a result,

Defendants believe that compelling Mr. Cilins to sit for a deposition in this matter is essential.

               12.       The parties have conferred and Defendants have agreed that any

documents produced in response hereto will be produced to all parties to the litigation. Plaintiffs

take no position with regard to the allegations in this request, other than to deny the allegations

concerning any supposed corruption and bribery relating to Plaintiffs or to BSGR’s procurement

of its mining rights.

               13.       Therefore, Defendants request that the Court withdraw the 2017 Letter of

Request and issue the Letter Rogatory attached hereto as Exhibit B seeking the assistance of the

appropriate judicial authority of the Republic of France in compelling oral testimony and the

production of documents from Mr. Cilins.

                                     RELIEF REQUESTED

               14.       Accordingly, Defendants respectfully request, for the purpose of justice

and due determination of the matters in dispute between the parties, this Court’s assistance in

compelling testimony and the production of documents as set forth in Schedule A of the Letter

Rogatory from Mr. Cilins in the Republic of France for use at trial in the above-captioned action.




                                                -6-
     Case 1:17-cv-02726-JFK-OTW Document 211-1 Filed 04/14/21 Page 7 of 8




               15.        The individual from whom evidence is sought by the Letter Rogatory is

Frédéric Cilins.

               16.        The documents and testimony sought are material to Defendants’

defenses and within the scope of Judge Keenan’s January 25, 2021 Order.

               17.        Defendants have considered the requirements of the Courts of the

Republic of France with respect to Letters Rogatory, including the form in which the Letter

Rogatory should be presented to the French Court and its permissible content. Defendants believe

that this Letter Rogatory is consistent with those requirements.

               WHEREFORE, Defendants respectfully request that the Court enter the attached

form of order (i) providing for this Court to sign the Letter Rogatory attached to the Application

as Exhibit B and affix the seal of the United States District Court for the Southern District of New

York over said signature in the Letter Rogatory; (ii) directing that the Clerk of the Court return the

original, signed Letter Rogatory to counsel for Defendants, so that said documents may be

transmitted to the Administration of Courts of the Republic of France; (iii) directing counsel for

Defendants to cause the transmittal of the original, signed Letter Rogatory to the Ministère de la

Justice of the Republic of France; and (iv) granting such other relief as the Court deems just and

proper.


Dated: April 14, 2021                             Respectfully submitted,
New York, New York

                                                  WILLKIE FARR & GALLAGHER LLP




                                                  By: /s/ Benjamin P. McCallen__
                                                     Joseph T. Baio
                                                     Benjamin P. McCallen



                                                 -7-
Case 1:17-cv-02726-JFK-OTW Document 211-1 Filed 04/14/21 Page 8 of 8




                                      James Fitzmaurice

                                 787 Seventh Avenue
                                 New York, NY 10019
                                 Telephone: (212) 728-8000
                                 bmccallen@willkie.com

                                      Elizabeth J. Bower

                                 1875 K Street, N.W.
                                 Washington, D.C. 20006
                                 Telephone: (202) 303-1000
                                 ebower@willkie.com

                                 Attorneys for Defendants




                                -8-
